 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter Pasch and Al Cannelli,Copartnersd/b/a A.A.A.Associates,E.O.E. Trucking and Starlight Truckingand Local 816,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica and Local 875, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 29-CA-3021July 31, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSUpon a charge filed on September 7, 1972, by Local816, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Peter Pasch andAl Cannelli, Copartners d/b/a A.A.A. Associates, E.O.E. Trucking and Starlight Trucking, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29, issued a complaint on November 30, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1), (2), (3), and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, and (1) on or about Au-gust 11 and 15, 1972, the Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union designated and selected by a majorityof its employees in the appropriate unit as the exclu-sive bargaining representative, although the Unionhas requested, and is requesting, it to do so; (2) onvarious dates in August 1972, the Respondent interro-gated its employees concerning their union member-ship,activities,and sympathy, threatened itsemployees with discharge, with closing of its business,and with other reprisals if they became or remainedunion members or assisted the Union; (3) on variousdates in August 1972 the Respondent urged and solic-ited its employees to join Local 875, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local 875;(4) on various dates in August 1972, the Respondentsuspended employees Moses G. Coker and Pedro J.Rosa for 2 days and employee Martin A. Dabney for1day and subsequently discharged the aforesaid em-ployees as well as employees David E. Diaz, Roose-velt Frank, and Jose F. Ero and failed and refused toreinstate them because they joined and assisted theUnion and engaged in other concerted activity formutual aid and protection and because they refusedto join or assist Local 875; and (5) the Respondentengaged in the aforesaid conduct in order to under-mine the Union and destroy its majority status. TheRespondent did not file an answer to the complaint.On March 12, 1973, counsel for the General Coun-sel filed directly with the Board a Motion for Summa-ry Judgment based on the Respondent's failure to filean answer as required by Section 102.20 of theBoard's Rules and Regulations, Series 8, as amended.Subsequently, on March 13, 1973, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondent failed to file a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by the Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." Further,according to the Motion for Summary Judgment, onJanuary 29, 1973, counsel for the General Counselmailed to Respondent by regular mail a letter notify-ing it of its failure to file an answer and requestingthat counsel for the General Counsel be contacted.205 NLRB No. 14 A.A.A. ASSOCIATESOn February 1, 1973, counsel for the General Counselserved on the Respondent at three locations, by bothregistered and regular mail, notification of the failureto file an answer and of the intention to move forsummary judgment, unless an answer were promptlyfiled.Two of the registered notices were returnedmarked "refused" and one marked "unclaimed." Twoof the notices served by regular mail were also re-turned marked "refused." As noted, the Respondentdid not at any time file an answer to the complaint nordid it file a response to the Notice To Show Cause. Nogood cause to the contrary having been shown, inaccordance with the rules set forth above, the allega-tions of the complaint are deemed to be admitted andare found to be true. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a copartnership composed ofPeter Pasch and Al Cannelli, copartners doing busi-nessunder the tradenames andstyles of A.A.A. Asso-ciates, E.O.E. Trucking, and Starlight Trucking. Untilon or about August 25, 1972, the Respondent main-tained its principal office and place of business at 361Troutman Street, Kings County, New York, NewYork, and thereafter at presently unknown locationsinNew York, New York, where it hasengaged inproviding and performing intrastate and interstatetrucking services and related services. During the pastyear, in the course of its business operations, the Re-spondent derived gross revenues in excess of $500,000from its intrastate and interstate trucking services, ofwhich in excess of $50,000 was derived from the trans-portation of foods and materials in interstate com-merce directly to States of the United States otherthan the State in which is located.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDLocal 816, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and Local 875, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, are labor organizations within themeaning ofSection 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. The 8(a)(5) Violations1.The unit125The following employees of the Respondentconsti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All drivers, drivers' helpers, and warehouseemployees of Respondent, exclusive of officeclerical employees and all supervisors as definedin Section 2(11) of the Act.2.The representative status of the UnionOn or about August 8, 1972,a majority of the em-ployees of Respondent in said unit designated andselected the Union as their representative for the pur-pose of collective bargaining with the Respondentand the Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.3.The requests to bargain andRespondent's refusalCommencing on or about August 11 and 15, 1972,and atall timesthereafter, the Union has requestedthe Respondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencingon or about August 11 and 15, 1972, andcontinuing at all times thereafter to date, the Respon-dent has refused, and continues to refuse, to recognizeand bargain with the Union as the exclusiverepresen-tative for collective bargaining of all employees insaid unit.Accordingly, we find that the Respondent has,sinceAugust 11, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.B. The Independent 8(a)(1) ViolationsOn various dates in August 1972, the Respondent,by its partners and agents, (1) at its place of businessand offices of Local 875, interrogated its employeesconcerning their membership in, activities on behalfof, and sympathy in and for the Union; and (2) threat-ened its employees with discharge, with the closing of 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDits business, and with other reprisals, if they becameor remained members of the Union and if they gaveany assistance or support to it.Accordingly, we find that, by the aforesaid con-duct, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act and that, bysuch conduct, the Respondent thereby engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.C. The 8(a)(2)ViolationsOn various datesin August 1972, theRespondent,by itspartners and agents, at its place of business andthe officesof Local 875,urged and solicited its em-ployees to join Local 875.Accordingly, we find that, by such conduct, theRespondent has interfered with the formation andadministration of a labor organization and has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(2) and(1) of theAct.D. The 8(a)(3) ViolationsOn August 14 and 15, 1972, the Respondent sus-pended employees Moses G. Coker and Pedro J. Rosafor 2 days, on August 15, 1972, suspended employeeMartin A. Dabney for 1 day, and on August 25, 1972,discharged the aforesaid three employees, as well asemployees David E. Diaz, Roosevelt Frank, and JoseF. Ero and refused to reinstate them or offer themreinstatement, to their former or substantially equiva-lent positions of employment because said employeesjoined and assisted the Union and engaged in otherconcerted activity for the purpose of collective bar-gaining and mutual aid and protection and becausethey refused to join or assist Local 875.Accordingly, we find that, by the Respondent'saforesaid conduct, it discriminated in regard to theterms and conditions of employment of its employees,thereby discouraging membership in a labor organiza-tion, and that by such conduct the Respondent en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5), (3), (2), and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.To remedy the Respondent's violations of Section8(a)(5) and (1) of the Act, we shall order that it ceasetherefrom, and, upon request, bargain collectivelywith the Union as the exclusive representative of allemployees in the appropriate unit, and, if an under-standing is reached, embody such understanding in asigned agreement.Having also found that the Respondent discrimina-torily suspended employees Moses G. Coker, Pedro J.Rosa, and Martin A. Dabney and thereafter discrimi-natorily discharged them and David E. Diaz,Roose-velt Frank, and Jose J. Ero and has failed and refusedto reinstate them or offer them reinstatement to theirformer or substantially equivalent positions of em-ployment, we shall order that the Respondent offerthem immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity and other rights and privileges, and to make themwhole for any loss of earnings they may have sufferedby payment to them of sums of money equal to theamount they normally would have earned as wages onthe days of their suspension, as well as from the dateof their respective discharges to the date of theRespondent's offer of reinstatement, less net earnings,in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing and Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Re-spondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist from infringing in any other mannerupon the rights of employees guaranteed by Section7 of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Peter Paschand Al Cannelli, Copartners d/b/aA.A.A. Associates, E.O.E. Truckingand StarlightTrucking,is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act. A.A.A. ASSOCIATES2.Local 816,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and Local 875,International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America,are labor organizations within themeaning of Section2(5) of the Act.3.All drivers, drivers' helpers, andwarehouse em-ployees of Respondent,exclusive of office clerical em-ployeesand all supervisors as defined in Section 2(11)of the Act,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since on or about August 8, 1972, the above-named labor organization has been and now is theexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August 11, 1972, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section8(a)(5) of the Act.6. By the acts set forth in section III, A, B, C, andD, Respondent has interfered with,restrained, andcoerced, and is interfering with, restraining, andcoercing,employees in the exercise of the rights guar-anteed to them in Section 7 of the Act,and therebyhas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5), (3), (2), and(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent, PeterPasch and Al Cannelli,Copartnersd/b/a A.A.A. As-sociates,E.O.E. Trucking and Starlight Trucking, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages, hours, and other terms and condi-tions of employment,with Local816, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All drivers,drivers' helpers, and warehouseemployees of Respondent,exclusive of office127clerical employees and all supervisors as definedin Section2(11) of the Act.(b) Interrogating its employees concerning theirmembership in, activities on behalf of, and sympathyin and forLocal816, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.(c)Threatening its employees with discharge, withclosing of its business, and with other reprisals if theybecame or remained members of,or assisted or sup-ported,Local 816, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.(d)Assisting Local 875, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, by urging and soliciting unit employ-ees to join Local 875, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America.(e)Discouraging membership in, or activities onbehalf of, Local 816, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, by itsemployees by discriminatorily suspending, discharg-ing, and failing or refusing to reinstate, or by other-wise discriminating in regard to the hire and tenure ofemployment of, any of its employees because theyjoined or assistedLocal816, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization,or engaged in other concerted activity for the purposeof collective bargaining and mutual aid and protec-tion.(f) In any other manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to ratesof pay,wages, hours, and other termsand conditions of employment,and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Offer Moses G. Coker, Pedro J. Rosa, MartinA. Dabney, David E. Diaz, Roosevelt Frank, and JoseJ.Ero immediate and full reinstatement to their for-mer jobs or,if those jobs no longer exist,to substan-tially equivalent positions without prejudice to theirseniority and other rights and privileges.(c)Make whole Moses G. Coker, Pedro J. Rosa,Martin A. Dabney, David E. Diaz, Roosevelt Frank,and Jose J. Ero for any loss of pay each of them mayhave suffered by reason of the discrimination against 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim by payment to each of them of a sum of moneyequal to the amount of money each normally wouldhave earned as wages on the days he was suspended,and from the date of his discharge to the date of theRespondent's offer of reinstatement, in the mannerset forth in the section herein entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Post at its New York, New York, locations co-pies of the attached notice marked "Appendix." I Co-pies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by another material.(f)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.1 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Local816, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All drivers, drivers' helpers, and warehouseemployees of Respondent, exclusive of officeclerical employees and all supervisors as de-fined in Section 2(11) of the Act.WE WILL NOT interrogate our employees con-cerning their membership in, activities on behalfof, and sympathy in and for Local 816, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization.WE WILL NOT threaten our employees with dis-charge, with closing of its business, and withother reprisals if they became or remained mem-bers of, or assisted or supported, Local 816, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization.WE WILL NOT assist Local 875, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, by urgingand soliciting unit employees to join Local 875,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.WE WILL NOT discourage membership in, or ac-tivitieson behalf of, Local 816, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherlabor organization, by our employees by discri-minatorily suspending, discharging, and failingor refusing to reinstate, or by otherwise discrimi-nating in regard to the hire and tenure of employ-ment of, any of our employees because theyjoined or assisted Local 816, International Broth-erhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other labororganization, or engaged in other concerted ac-tivity for the purpose of collective bargaining andmutual aid and protection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer Moses F. Coker, Pedro J. Rosa,Martin A. Dabney, David E. Diaz, RooseveltFrank, and Jose J. Ero immediate and full rein-statement to their formerjobs or, if thosejobs nolonger exist, to substantially equivalent positionswithout prejudice to their seniority and otherrights and privileges previously enjoyed andmake them whole for any loss of pay suffered as A.A.A. ASSOCIATES129a result of the discrimination practiced againstthem.PETER PASCHAND AL CAN-NELLI,COPARTNERS D/B/AA.A.A. ASSOCIATES,E.O.E.TRUCKING AND STARLIGHTTRUCKING(Employer)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, Fourth Floor, Brook-lyn,New York 11241, Telephone 212-596-3535.DatedBy(Representative)(Title)